

CHIMERIX, INC.
OFFICER SEVERANCE BENEFIT PLAN
APPROVED BY THE BOARD OF DIRECTORS: FEBRUARY 21, 2013
AMENDED BY THE BOARD OF DIRECTORS: DECEMBER 6, 2013
AMENDED BY THE COMPENSATION COMMITTEE: SEPTEMBER 6, 2018


Section 1.INTRODUCTION.
The Chimerix, Inc. Officer Severance Benefit Plan (the “Plan”) is hereby
established effective February 21, 2013 (the “Effective Date”). The purpose of
the Plan is to provide for the payment of severance benefits to eligible
officers of Chimerix, Inc. (the “Company”) in the event that such officers
become subject to involuntary or constructive employment terminations. This Plan
shall supersede any severance benefit plan, policy or practice previously
maintained by the Company, except for an individually negotiated employment
contract or agreement between the Company and an officer. This Plan document
also is the Summary Plan Description for the Plan.
For purposes of the Plan, the following terms are defined as follows:
(a)    “Affiliate” means any corporation (other than the Company) in an
“unbroken chain of corporations” beginning with the Company, if each of the
corporations other then the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain
(b)    “Base Salary” means base pay (excluding incentive pay, premium pay,
commissions, overtime, bonuses and other forms of variable compensation) as in
effect prior to any reduction that would give rise to an officer’s right to
resign for Good Reason.
(c)    “Board” means the Board of Directors of the Company; provided, however,
that if the Board has delegated authority to administer the Plan to the
Compensation Committee of the Board, then “Board” shall also mean the
Compensation Committee.
(d)    “Cause” means, with respect to a particular officer, the occurrence of
any of the following events: (i) such officer’s conviction of any felony or any
crime involving fraud; (ii) such officer’s participation (whether by affirmative
act or omission) in a fraud or felonious act against the Company and/or its
Affiliates; (iii) conduct by such officer which, based upon a good faith and
reasonable factual investigation by the Board, demonstrates such officer’s
unfitness to serve; (iv) such officer’s violation of any statutory or fiduciary
duty, or duty of loyalty owed to the Company and/or its Affiliates and which has
a material adverse effect on the Company and/or its Affiliates; (v) such
officer’s violation of state or federal law in connection with such officer’s
performance of such officer’s job which has a material adverse effect on the
Company and/or its Affiliates; (vi) breach of any material term of any contract
between such officer and the Company and/or its Affiliates; or (vii) such
officer’s violation of any material Company policy. The determination whether a
termination is for Cause shall be made by the Plan Administrator in its sole and
exclusive judgment and discretion.
(e)    “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events that
also qualifies as a change in the ownership of the Company, a change in the
effective control of the Company, or a change in the ownership of a substantial


1.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




portion of the assets of the Company (as these events are defined in Treasury
Regulations Section § 1.409A-3(i)(5), or as these definitions may later be
modified by other regulatory pronouncements):
(1)    any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities, (C)
on account of the acquisition of securities of the Company by any individual who
is, on the Effective Date, either an executive officer or a Director (either, an
“Effective Date Investor”) and/or any entity in which an Effective Date Investor
has a direct or indirect interest (whether in the form of voting rights or
participation in profits or capital contributions) of more than 50%
(collectively, the “Effective Date Entities” ) or on account of the Effective
Date Entities continuing to hold shares that come to represent more than 50% of
the combined voting power of the Company’s then outstanding securities as a
result of the conversion of any class of the Company’s securities into another
class of the Company’s securities having a different number of votes per share
pursuant to the conversion provisions set forth in the Company’s Amended and
Restated Certificate of Incorporation; or (D) solely because the level of
Ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control will be deemed to occur;
(2)    there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction; provided, however, that a merger,
consolidation or similar transaction will not constitute a Change in Control
under this prong of the definition if the outstanding voting securities
representing more than 50% of the combined voting power of the surviving Entity
or its parent are owned by the Effective Date Entities;
(3)    there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; provided, however, that a
sale, lease, exclusive license or other disposition of


2.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




all or substantially all of the consolidated assets of the Company and its
Subsidiaries will not constitute a Change in Control under this prong of the
definition if the outstanding voting securities representing more than 50% of
the combined voting power of the acquiring Entity or its parent are owned by the
Effective Date Entities; or
(4)    individuals who, on the date the Plan is adopted by the Board, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member will, for purposes of this Plan, be
considered as a member of the Incumbent Board.
Notwithstanding the foregoing or any other provision of this Plan, the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company. Once a Change in Control has occurred, no future events shall
constitute a Change in Control for purposes of the Plan.
(a)    “Change in Control Period” means the period commencing thirty (30) days
prior to the Closing of a Change in Control and ending thirteen (13) months
following the Closing of a Change in Control.
(b)    “Change in Control Termination” means an Involuntary Termination that
occurs within the Change in Control Period. For such purposes, if the events
giving rise to an officer’s right to resign for Good Reason arise within the
Change in Control Period, and the officer’s resignation occurs not later than
thirty (30) days after the expiration of the Cure Period (as defined below),
such termination shall be a Change in Control Termination.
(c)    “Closing” means the initial closing of the Change in Control as defined
in the definitive agreement executed in connection with the Change in Control.
In the case of a series of transactions constituting a Change in Control,
“Closing” means the first closing that satisfies the threshold of the definition
for a Change in Control.
(d)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
(e)    “Code” means the Internal Revenue Code of 1986, as amended.
(f)    “Company” means Chimerix, Inc. or, following a Change in Control, the
surviving entity resulting from such event.
(g)     “Covered Termination” means a Regular Termination or a Change in Control
Termination.
(h)    “Director” means a member of the Board.
(i)    “Eligible Officer” means an officer (defined as an employee at the Vice
President level or above) of the Company that meets the requirements to be
eligible to receive Plan benefits as set forth in Section 2.
(j)    “Entity” means a corporation, partnership, limited liability company or
other entity.


3.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




(k)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
(l)    “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities.
(m)    “Good Reason” for an officer’s resignation means the occurrence of any of
the following events, conditions or actions taken by the Company without Cause
and without such officer’s consent: (i) any material reduction of such officer’s
duties, authority and responsibilities, relative to such officer’s duties,
authority and responsibilities at the Company as in effect immediately prior to
such reduction, (ii) a material reduction in such officer’s level of base salary
other than in connection with a comparable reduction affecting all officers at
the officer’s level, or (iii) a relocation of such officer’s principal place of
employment that increases the officer’s one-way commute by more than fifty (50)
miles from the location immediately prior to such relocation (other than
reasonable business travel required as part of the job duties associated with
such officer’s position); provided, however, that in each case above, in order
for the officer’s resignation to be deemed to have been for Good Reason, the
officer must first give the Company written notice of the action or omission
giving rise to “Good Reason” within thirty (30) days after the first occurrence
thereof; the Company must fail to reasonably cure such action or omission within
thirty (30) days after receipt of such notice (the “Cure Period”), and the
officer’s resignation must be effective not later than thirty (30) days after
the expiration of such Cure Period.
(n)    “Involuntary Termination” means a termination of employment that is due
to: (1) a termination by the Company without Cause or (2) an officer’s
resignation for Good Reason.
(o)    “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
(p)    “Participation Agreement” means an agreement between an officer and the
Company in substantially the form of Appendix A attached hereto, and which may
include such other terms as the Board deems necessary or advisable in the
administration of the Plan.
(q)    “Plan Administrator” means the Board prior to the Closing and the
Representative upon and following the Closing.
(r)    “Representative” means one or more members of the Board or other persons
or entities designated by the Board prior to or in connection with a Change in
Control that will have authority to administer and interpret the Plan upon and
following the Closing as provided in Section 7(a).


4.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




(s)    “Regular Termination” means an Involuntary Termination that is not a
Change in Control Termination.
(t)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.
Section 2.    ELIGIBILITY FOR BENEFITS.
(a)    Eligible Officer. An officer of the Company is eligible to participate in
the Plan if (i) the Board has designated such officer as eligible to participate
in the Plan by providing such person with a Participation Agreement; (ii) such
officer has signed and returned such Participation Agreement to the Company
within the period specified therein; (iii) such officer’s employment with the
Company terminates due to a Covered Termination; and (iv) such officer meets the
other Plan eligibility requirements set forth in this Section 2. The
determination of whether an officer is an Eligible Officer shall be made by the
Plan Administrator, in its sole discretion, and such determination shall be
binding and conclusive on all persons.
(b)    Release Requirement. In order to be eligible to receive benefits under
the Plan, the officer also must execute a general waiver and release in
substantially the form attached hereto as Exhibit A (the “Release”), within the
applicable time period set forth therein, but in no event more than fifty (50)
days following the date of the applicable Covered Termination, and such Release
must become effective in accordance with its terms. The Company, in its sole
discretion, may modify the form of the Release to comply with applicable law and
the specific terms of the Covered Termination, which may be incorporated into a
termination agreement or other agreement with the officer.
(c)    Plan Benefits Reduced by Individual Agreement Severance Benefits. Unless
otherwise determined by the Plan Administrator in its discretion, an officer who
otherwise is an Eligible Officer will receive reduced benefits under the Plan if
the officer has executed an individually negotiated employment contract or
agreement with the Company relating to severance benefits that is in effect on
his or her termination date, in which case such officer’s severance benefit, if
any, shall be governed by the terms of such individually negotiated employment
contract or agreement and shall be governed by this Plan only to the extent that
the reduction pursuant to Section 3(c) below does not entirely eliminate
benefits under this Plan.
(d)    Exceptions to Benefit Entitlement. An officer who otherwise is an
Eligible Officer will not receive benefits under the Plan in the following
circumstances, as determined by the Plan Administrator in its sole discretion:
(1)    The officer voluntarily terminates employment with the Company without
Good Reason, or terminates employment due to the officer’s death or disability.
Voluntary terminations include, but are not limited to, resignation, retirement
or failure to return from a leave of absence on the scheduled date.


5.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




(2)    The officer voluntarily terminates employment with the Company in order
to accept employment with another entity that is wholly or partly owned
(directly or indirectly) by the Company or an Affiliate.
(3)    The officer is offered an identical or substantially equivalent or
comparable position with the Company or an Affiliate. For purposes of the
foregoing, a “substantially equivalent or comparable position” is one that
provides the officer substantially the same level of responsibility and
compensation and would not give rise to the officer’s right to resign for Good
Reason.
(4)    The officer is offered immediate reemployment by a successor to the
Company or an Affiliate or by a purchaser of the Company’s assets, as the case
may be, following a Change in Control and the terms of such reemployment would
not give rise to the officer’s right to resign for Good Reason. For purposes of
the foregoing, “immediate reemployment” means that the officer’s employment with
the successor to the Company or an Affiliate or the purchaser of its assets, as
the case may be, results in uninterrupted employment such that the officer does
not incur a lapse in pay or benefits as a result of the change in ownership of
the Company or the sale of its assets.
(5)    The officer is rehired by the Company or an Affiliate and recommences
employment prior to the date benefits under the Plan are scheduled to commence.
Section 3.    AMOUNT OF BENEFIT.
(a)    Severance Benefit. Benefits under the Plan shall be provided to an
Eligible Officer as set forth in the Participation Agreement.
(b)    Additional Benefits. Notwithstanding the foregoing, the Company may, in
its sole discretion, provide benefits to employees who are not Eligible Officers
(“Non-Eligible Employees”) chosen by the Board, in its sole discretion, and the
provision of any such benefits to a Non-Eligible Employee shall in no way
obligate the Company to provide such benefits to any other Non-Eligible
Employee, even if similarly situated. If benefits under the Plan are provided to
a Non-Eligible Employee, references in the Plan to “Eligible Officer” (and
similar references) shall be deemed to refer to such Non-Eligible Employee.
(c)    Certain Reductions. The Company, in its sole discretion, shall have the
authority to reduce an Eligible Officer’s severance benefits, in whole or in
part, by any other severance benefits, pay and benefits provided during a period
following written notice of a plant closing or mass layoff, pay and benefits in
lieu of such notice, or other similar benefits payable to the Eligible Officer
by the Company or an Affiliate that become payable in connection with the
Eligible Officer’s termination of employment pursuant to (i) any applicable
legal requirement, including, without limitation, the Worker Adjustment and
Retraining Notification Act or any other similar state law, (ii) any
individually negotiated employment contract or agreement or any other written
employment or severance agreement with the Company, or (iii) any Company policy
or practice providing for the Eligible Officer to remain on the payroll for a
limited period of time after being given notice of the termination of the
Eligible Officer’s employment, and the Plan Administrator shall so construe and
implement the terms of the Plan. Any such reductions that the Company determines
to make pursuant to this Section 3(c) shall be made such that any benefit under
the Plan shall be reduced solely by any similar type of benefit under such legal
requirement, agreement, policy or practice (i.e., any cash severance benefits
under the Plan shall be reduced solely by any cash payments or severance
benefits under such legal requirement, agreement, policy or practice, and any
continued insurance benefits under the Plan shall be reduced solely by any
continued insurance benefits under such legal requirement, agreement, policy or
practice). The Company’s decision to apply such reductions to the severance
benefits of one Eligible


6.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




Officer and the amount of such reductions shall in no way obligate the Company
to apply the same reductions in the same amounts to the severance benefits of
any other Eligible Officer, even if similarly situated. In the Company’s sole
discretion, such reductions may be applied on a retroactive basis, with
severance benefits previously paid being re-characterized as payments pursuant
to the Company’s statutory obligation.
(d)    Parachute Payments. Any provision of the Plan to the contrary
notwithstanding, if any payment or benefit an Eligible Officer would receive
from the Company pursuant to the Plan or otherwise (“Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment will be equal to the
Reduced Amount (defined below). The “Reduced Amount” will be either (l) the
largest portion of the Payment that would result in no portion of the Payment
(after reduction) being subject to the Excise Tax or (2) the entire Payment,
whichever amount after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes),
results in such Eligible Officer’s receipt, on an after-tax basis, of the
greatest amount of the Payment. If a reduction in the Payment is to be made so
that the Payment equals the Reduced Amount, (x) the Payment will be paid only to
the extent permitted under the Reduced Amount alternative, and the Eligible
Officer will have no rights to any additional payments and/or benefits
constituting the Payment, and (y) reduction in payments and/or benefits will
occur in the following order: (1) reduction of cash payments; (2) cancellation
of accelerated vesting of equity awards other than stock options; (3)
cancellation of accelerated vesting of stock options; and (4) reduction of other
benefits paid to the Eligible Officer. In the event that acceleration of vesting
of equity award compensation is to be reduced, such acceleration of vesting will
be cancelled in the reverse order of the date of grant of the Eligible Officer’s
equity awards. In no event will the Company or any stockholder be liable to any
Eligible Officer for any amounts not paid as a result of the operation of this
Section 3(d). The professional firm engaged by the Company for general tax
purposes as of the day prior to the Closing will perform the foregoing
calculations. If the tax firm so engaged by the Company is serving as accountant
or auditor for the acquirer, the Company will appoint a nationally recognized
tax firm to make the determinations required hereunder. The Company will bear
all expenses with respect to the determinations by such firm required to be made
hereunder. If the tax firm determines that no Excise Tax is payable with respect
to a Payment, either before or after the application of the Reduced Amount, it
will furnish the Company and each Eligible Officer with documentation that no
Excise Tax is reasonably likely to be imposed with respect to such Payment. Any
good faith determinations of the tax firm made hereunder will be final, binding
and conclusive upon the Company and the Eligible Officers.
Section 4.    RETURN OF COMPANY PROPERTY.
An Eligible Officer will not be entitled to any severance benefit under the Plan
unless and until the Eligible Officer returns all Company Property. For this
purpose, “Company Property” means all Company documents (and all copies thereof)
and other Company property which the Eligible Officer had in his or her
possession at any time, including, but not limited to, Company files, notes,
drawings, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, computers,
facsimile machines, mobile telephones, servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part).


7.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




Section 5.    TIME OF PAYMENT AND FORM OF BENEFIT.
The Company reserves the right in the Participation Agreement to specify whether
severance payments under the Plan will be paid in a single sum, in installments,
or in any other form and to determine the timing of such payments. All such
payments under the Plan will be subject to applicable withholding for federal,
state and local taxes. If an Eligible Officer is indebted to the Company on his
or her termination date, the Company reserves the right to offset any severance
payments under the Plan by the amount of such indebtedness. All severance
benefits provided under the Plan are intended to satisfy the requirements for an
exemption from application of Section 409A of the Code to the maximum extent
that an exemption is available and any ambiguities herein shall be interpreted
accordingly; provided, however, that to the extent such an exemption is not
available, the severance benefits provided under the Plan are intended to comply
with the requirements of Section 409A to the extent necessary to avoid adverse
personal tax consequences and any ambiguities herin shall be interpreted
accordingly.
Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under the Plan that constitute “deferred compensation” within
the meaning of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”)
shall not commence in connection with an Eligible Officer’s termination of
employment unless and until the Eligible Officer has also incurred a “separation
from service,” as such term is defined in Treasury Regulations Section
1.409A-1(h) (“Separation from Service”), unless the Company reasonably
determines that such amounts may be provided to the Eligible Officer without
causing the Eligible Officer to incur the adverse personal tax consequences
under Section 409A.
It is intended that (i) each installment of any benefits payable under the Plan
to an Eligible Officer be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i), (ii) all payments of any such
benefits under the Plan satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and (iii) any such benefits
consisting of COBRA premiums also satisfy, to the greatest extent possible, the
exemption from the application of Section 409A provided under Treasury
Regulations Section 1.409A-1(b)(9)(v). However, if the Company determines that
any such benefits payable under the Plan constitute “deferred compensation”
under Section 409A and the Eligible Officer is a “specified employee” of the
Company, as such term is defined in Section 409A(a)(2)(B)(i), then, solely to
the extent necessary to avoid the imposition of the adverse personal tax
consequences under Section 409A, (A) the timing of such benefit payments shall
be delayed until the earlier of (1) the date that is six (6) months and one (1)
day after the Eligible Officer’s Separation from Service and (2) the date of the
Eligible Officer’s death (such applicable date, the “Delayed Initial Payment
Date”), and (B) the Company shall (1) pay the Eligible Officer a lump sum amount
equal to the sum of the benefit payments that the Eligible Officer would
otherwise have received through the Delayed Initial Payment Date if the
commencement of the payment of the benefits had not been delayed pursuant to
this paragraph and (2) commence paying the balance, if any, of the benefits in
accordance with the applicable payment schedule.


In no event shall payment of any benefits under the Plan be made prior to an
Eligible Officer’s termination date or prior to the effective date of the
Release. If the Company determines that any payments or benefits provided under
the Plan constitute “deferred compensation” under Section 409A, and the Eligible
Officer’s Separation from Service occurs at a time during the calendar year when
the Release could become effective in the calendar year following the calendar
year in which the Eligible Officer’s Separation from Service occurs, then
regardless of when the Release is returned to the Company and becomes effective,
the Release will not be deemed effective any earlier than the latest permitted
effective date (the “Release Deadline”). If the Company determines that any
payments or benefits provided under the Plan constitute


8.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




“deferred compensation” under Section 409A, then except to the extent that
payments may be delayed until the Delayed Initial Payment Date pursuant to the
preceding paragraph, on the first regular payroll date following the effective
date of an Eligible Officer’s Release, the Company shall (1) pay the Eligible
Officer a lump sum amount equal to the sum of the benefit payments that the
Eligible Officer would otherwise have received through such payroll date but for
the delay in payment related to the effectiveness of the Release and (2)
commence paying the balance, if any, of the benefits in accordance with the
applicable payment schedule.


All severance payments under the Plan shall be subject to applicable withholding
for federal, state and local taxes. If an Eligible Officer is indebted to the
Company at his or her termination date, the Company reserves the right to offset
any severance payments under the Plan by the amount of such indebtedness.
Section 6.    REEMPLOYMENT.
In the event of an Eligible Officer’s reemployment by the Company during the
period of time in respect of which severance benefits pursuant to the Plan have
been paid, the Company, in its sole and absolute discretion, may require such
Eligible Officer to repay to the Company all or a portion of such severance
benefits as a condition of reemployment.
Section 7.    RIGHT TO INTERPRET AND ADMINISTER PLAN; AMENDMENT AND TERMINATION.
(a)    Interpretation and Administration. Prior to the Closing, the Board shall
be the Plan Administrator and shall have the exclusive discretion and authority
to establish rules, forms, and procedures for the administration of the Plan and
to construe and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan. The
rules, interpretations, computations and other actions of the Board shall be
binding and conclusive on all persons. Upon and after the Closing, the Plan will
be interpreted and administered in good faith by the Representative who shall be
the Plan Administrator during such period. All actions taken by the
Representative in interpreting the terms of the Plan and administering the Plan
upon and after the Closing will be final and binding on all Eligible Officers.
Any references in this Plan to the “Board” or “Plan Administrator” with respect
to periods following the Closing shall mean the Representative.
(b)    Amendment. The Plan Administrator reserves the right to amend this Plan
at any time; provided, however, that any amendment of the Plan will not be
effective as to a particular officer who is or may be adversely impacted by such
amendment or termination and has an effective Participation Agreement without
the written consent of such officer. Any action amending the Plan shall be in
writing and executed by the Company’s Chairman of the Board (prior to the
Closing) or the Representative (following the Closing).
(c)    Termination. The Plan will automatically terminate upon the earliest of:
(i) on December 6, 2021, if the Closing has not occurred on or prior to such
date, or (ii) following satisfaction of all the Company’s obligations under the
Plan.


9.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




Section 8.    NO IMPLIED EMPLOYMENT CONTRACT.
The Plan shall not be deemed (i) to give any officer or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any officer or other person at any time, with or
without cause, which right is hereby reserved.
Section 9.    LEGAL CONSTRUCTION.
This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of North Carolina.
Section 10.    CLAIMS, INQUIRIES AND APPEALS.
(a)    Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:
Chimerix, Inc.
Board of Directors
2505 Meridian Parkway
Suite 340
Durham, NC 27713
(b)    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
(1)    the specific reason or reasons for the denial;
(2)    references to the specific Plan provisions upon which the denial is
based;
(3)    a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
(4)    an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.
This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.


10.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c)    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:
Chimerix, Inc.
Board of Directors
2505 Meridian Parkway
Suite 340
Durham, NC 27713
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
(d)    Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:
(1)    the specific reason or reasons for the denial;
(2)    references to the specific Plan provisions upon which the denial is
based;
(3)    a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and
(4)    a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.
(e)    Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in


11.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




reviewing benefit claims. The Plan Administrator may require an applicant who
wishes to submit additional information in connection with an appeal from the
denial of benefits to do so at the applicant’s own expense.
(f)    Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 10(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an Eligible Officer’s
claim or appeal within the relevant time limits specified in this Section 10,
the Eligible Officer may bring legal action for benefits under the Plan pursuant
to Section 502(a) of ERISA.
Section 11.    BASIS OF PAYMENTS TO AND FROM PLAN.
The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.
Section 12.    OTHER PLAN INFORMATION.
(a)    Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 33-0903395. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 510.
(b)    Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
(c)    Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is:
Chimerix, Inc.
2505 Meridian Parkway
Suite 340
Durham, NC 27713


In addition, service of legal process may be made upon the Plan Administrator.
(d)    Plan Sponsor. The “Plan Sponsor” is:
Chimerix, Inc.
2505 Meridian Parkway
Suite 340
Durham, NC 27713
(919) 806-1074
(e)    Plan Administrator. The Plan Administrator is the Board prior to the
Closing and the Representative upon and following the Closing. The Plan
Administrator’s contact information is:
Chimerix, Inc.


12.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




Board of Directors or Representative
2505 Meridian Parkway
Suite 340
Durham, NC 27713
(919) 806-1074


The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.
Section 13.    STATEMENT OF ERISA RIGHTS.
Participants in this Plan (which is a welfare benefit plan sponsored by
Chimerix, Inc.) are entitled to certain rights and protections under ERISA. If
you are an Eligible Officer, you are considered a participant in the Plan and,
under ERISA, you are entitled to:
(a)    Receive Information About Your Plan and Benefits.
(1)    Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
(2)    Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Administrator may make a reasonable charge for the copies;
and
(3)    Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each Eligible Officer with
a copy of this summary annual report.
(b)    Prudent Actions by Plan Fiduciaries. In addition to creating rights for
Plan Eligible Officers, ERISA imposes duties upon the people who are responsible
for the operation of the employee benefit plan. The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Eligible Officers and beneficiaries. No one, including
your employer, your union or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.
(c)    Enforce Your Rights. If your claim for a Plan benefit is denied or
ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within thirty (30) days,
you may file suit in a Federal court. In such a case, the court may require the
Plan Administrator to provide the materials and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.


13.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
(d)    Assistance with Your Questions. If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.


14.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




APPENDIX A


CHIMERIX, INC.
OFFICER SEVERANCE BENEFIT PLAN
PARTICIPATION AGREEMENT
Name:      ___________________
Section 1.    ELIGIBILITY.
You have been designated as eligible to participate in the Chimerix, Inc.
Officer Severance Benefit Plan (the “Plan”), a copy of which is attached as
Annex I to this Participation Agreement (the “Agreement”). Capitalized terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.
Section 2.    SEVERANCE BENEFITS
Subject to the terms of the Plan and Section 3 of this Agreement, if you are
terminated in a Covered Termination, and meet all the other eligibility
requirements set forth in the Plan, including, without limitation, executing the
required Release within the applicable time period set forth therein and
provided that such Release becomes effective in accordance with its terms, you
will receive the severance benefits set forth in this Section 2. Notwithstanding
the schedule for provision of severance benefits as set forth below, the
provision of any severance benefits under this Section 2 is subject to any delay
in payment that may be required under Section 5 of the Plan.
(a)    Regular Termination. Upon a Regular Termination, you shall be eligible to
receive the following severance benefits.
(1)    Cash Severance Benefit. You will be entitled to continue to receive your
then-current Base Salary for [___________] (___)]1 months (such period of
months, the “Severance Period”) commencing on the first payroll period following
the effective date of your Release.
(2)    [Accelerated Vesting of Stock Awards.
(i)    Effective as of the effective date of your Release, (i) the vesting and
exercisability of all outstanding stock options to purchase the Company’s common
stock that are held by you on such date and subject to time-based vesting
requirements, (ii) any then-outstanding reacquisition or repurchase rights held
by the Company in respect of common stock issued pursuant to any other stock
award granted to you by the Company subject to a time-based lapse or vesting
schedule, and (iii) the vesting of any other stock awards granted to you by the
Company subject to time-based vesting requirements, and any issuance of shares
triggered by the time-based vesting of such stock awards, shall in each case of
(i),


    
1Cash Severance Benefit for Chief Executive Officer is fifteen (15) months. Cash
Severance Benefit for all other (non-CEO) officer participants (except for VPs)
is twelve (12) months. Cash Severance Benefit for VP participants is six (6)
months.


15.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




(ii) or (iii) above as applicable be accelerated (or lapse, in the case of
reacquisition or repurchase rights subject to a time-based lapse) as if you had
completed an additional number of months of service with the Company equal to
the Severance Period as of the date of your termination.
(ii)    In order to give effect to the intent of the foregoing provision,
notwithstanding anything to the contrary set forth in your stock award
agreements (or the applicable equity incentive plan under which such stock award
was granted) that provides that any then-unvested portion of your award will
immediately expire upon your termination of service, no unvested portion of your
stock award shall terminate any earlier than thirty (30) days following any
Involuntary Termination of your employment that occurs prior to a Closing.
Notwithstanding anything to the contrary set forth herein, your stock awards
shall remain subject to earlier termination in connection with a “Corporate
Transaction” as provided in the Equity Plan or substantially equivalent
provisions applicable to your stock award.]2 
(3)    Payment of Continued Group Health Plan Benefits.
(i)    If you timely elect continued group health plan continuation coverage
under COBRA the Company shall pay the full amount of your COBRA premiums, or
shall provide coverage under any self-funded plan, on behalf of you for your
continued coverage under the Company’s group health plans, including coverage
for your eligible dependents, for the Severance Period (the “COBRA Payment
Period”). Upon the conclusion of such period of insurance premium payments made
by the Company, or the provision of coverage under a self-funded group health
plan, you will be responsible for the entire payment of premiums (or payment for
the cost of coverage) required under COBRA for the duration of your eligible
COBRA coverage period. For purposes of this Section, (i) references to COBRA
shall be deemed to refer also to analogous provisions of state law and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by you under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are your sole responsibility.
(ii)    Notwithstanding the foregoing, if at any time the Company determines, in
its sole discretion, that it cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying COBRA premiums on the your behalf, the Company will
instead pay you on the last day of each remaining month of the COBRA Payment
Period a fully taxable cash payment equal to the COBRA premium for that month,
subject to applicable tax withholding (such amount, the “Special Severance
Payment”), such Special Severance Payment to be made without regard to yours
election of COBRA coverage or payment of COBRA premiums and without regard to
your continued eligibility for COBRA coverage during the COBRA Payment Period.
Such Special Severance Payment shall end upon expiration of the COBRA Payment
Period.
(b)    Change in Control Termination. Upon a Change in Control Termination, you
shall be eligible to receive the following severance benefits. For the avoidance
of doubt, in no event shall you be entitled to benefits under both Section 2(a)
and this Section 2(b). If you are eligible for severance benefits under both
Section 2(a) and this Section 2(b), you shall receive the benefits set forth in
this Section 2(b) and such benefits shall be reduced by any benefits previously
provided to you under Section 2(a).


    
2This bracketed section is applicable for the Chief Executive Officer and other
(non-CEO) officer participants, except for VPs; delete for VP participants.


16.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------






(1)    Cash Severance Benefit. You will receive the cash severance benefit
described in Section 2(a)(1) above, except that:


(i)    your Severance Period will be [___________] (___)]3 months and Base
Salary payments will commence on the first payroll period following the later of
(i) the effective date of your Release, or (ii) the effective date of the
Closing; [and
(ii)    you will additionally be entitled to a lump sum amount equivalent to the
target bonus, if any, established for you by the Board for the year in which
your Change in Control Termination occurs, payable in a lump sum payment within
ten (10) business days following the later of (i) the effective date of your
Release, or (ii) the effective date of the Closing.]4 
(2)    Accelerated Vesting of Stock Awards.
(i)    Effective as of the later of the effective date of your Release or the
effective date of the Closing, to the extent not previously vested: (i) the
vesting and exercisability of all outstanding stock options to purchase the
Company’s common stock that are held by you on such date shall be accelerated in
full, (ii) any reacquisition or repurchase rights held by the Company in respect
of common stock issued pursuant to any other stock award granted to you by the
Company shall lapse in full, and (iii) the vesting of any other stock awards
granted to you by the Company, and any issuance of shares triggered by the
vesting of such stock awards, shall be accelerated in full. Notwithstanding the
foregoing, this Section 2(b)(2) shall not apply to stock awards issued under or
held in any Qualified Plan. For purposes of determining the number of shares
that will vest pursuant to the foregoing provision with respect to any
performance based vesting award that has multiple vesting levels depending upon
the level of performance, vesting acceleration shall occur with respect to the
number of shares subject to the award as if the applicable performance criteria
had been attained at a 100% level.
(ii)    In order to give effect to the intent of the foregoing provision,
notwithstanding anything to the contrary set forth in your stock award
agreements or the applicable equity incentive plan under which such stock award
was granted that provides that any then unvested portion of your award will
immediately expire upon your termination of service, no unvested portion of your
stock award shall terminate any earlier than thirty (30) days following any
Involuntary Termination of your employment that occurs prior to a Closing.
Notwithstanding anything to the contrary set forth herein, your stock awards
shall remain subject to earlier termination in connection with a “Corporate
Transaction” as provided in the Equity Plan or substantially equivalent
provisions applicable to your stock award.


    
3Cash Severance Benefit for Chief Executive Officer is eighteen (18) months.
Cash Severance Benefit for all other (non-CEO) officer participants (except for
VPs) is twelve (12) months. Cash Severance Benefit for VP participants is nine
(9) months.
4This bracketed section is applicable for the Chief Executive Officer and the
other officers (except for VPs); delete for VP participants.




17.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------






(3)    Payment of Continued Group Health Plan Benefits. You will receive the
payment for continued group health plan benefits described in Section 2(a)[(3)]
above, except that the COBRA Payment Period will be equal to the Severance
Period applicable to a Change in Control Termination as set forth in Section
2(b)(1) above.
Section 3.    NON-COMPETITION AND NON-SOLICITATION DURING SEVERANCE PERIOD.
Your eligibility for and receipt of any severance benefits to which you may
become entitled as described in Section 2 above is expressly contingent upon
your compliance with the terms and conditions of the following provisions of
this Section 3 or the provisions of the Employee Proprietary Information and
Inventions Agreement between you and the Company dated __________ as may be
amended from time to time (the “PIIA”). Severance benefits under this Agreement
shall immediately cease in the event of your violation of the provisions in this
Section 3.
By signing this Agreement, you acknowledge and agree that you have knowledge of
the Company’s most proprietary and valuable confidential information and that
you have been and will be involved in the development, and supervising the
development, of the same; and have unique insight into and knowledge of the
skills, talents and capabilities of the Company’s key employees. You further
acknowledge and agree that the covenants contained in this Section 3 are
reasonable and necessary to protect the legitimate business interests of the
Company, in view of, among other things, the short duration of the restrictions,
the narrow scope of the restrictions, and the Company’s interests in protecting
its goodwill, valuable confidential information, trade secrets, and its business
relationships with customers throughout its market service area. You agree that
your background and capabilities will allow you to seek and accept work
acceptable to you without violation of the covenants and restrictions contained
in this Section 3. You further acknowledge and agree that the potential to
receive severance benefits as set forth in this Agreement constitutes sufficient
consideration for your promises set forth in this Section 3.
You covenant and agree that, during the Restricted Period and within the
Restricted Territory (as such terms are defined below), you shall not compete
against the Company by providing services substantially similar to those you
provided to the Company (whether as an employee, owner, contractor or in any
other capacity) for a business that competes with the Company or offers or
conducts Competitive Business, in any capacity in which you would be assisting
directly in conducting Competitive Business.
You covenant and agree that during the Restricted Period, you shall not, whether
for your own account or for the account of a third party or other person or
entity, hire, employ, solicit, endeavor to entice away from the Company, or
otherwise interfere with the relationship of the Company with, any employee or
contractor who is employed by or under contract with the Company or who was
employed by or under contract with the Company during the six month period
preceding your breach or attempted breach of this restriction.
For the purposes of the covenants in Section 3 of this Agreement, the following
definitions shall apply:
(a)    “Restricted Period” means the Severance Period applicable to your Covered
Termination.


18.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




(b)    “Restricted Territory’’ means the geographic areas and locations where
the Company carries on or transacts its business or conducts its business
operations, including without limitation (A) the United States of America,
including each state of the United States; (B) the European Union, including
each country which is a part thereof, and (C) North Carolina, including each
county of North Carolina.
(c)    “Competitive Business” means working on the discovery, development or
commercialization of drugs or drug candidates in the field of cytomegalovirus,
adenovirus, smallpox and other double-stranded DNA viruses.
Section 4.    DEFINITIONS.
(a)    “Equity Plan” means the Company’s 2002 Equity Incentive Plan, 2012 Equity
Incentive Plan, 2013 Equity Incentive Plan or any successor or other equity
incentive plan adopted by the Company which govern your stock awards, as
applicable.
(b)    “Qualified Plan” means a plan sponsored by the Company or an Affiliate
that is intended to be qualified under Section 401(a) of the Internal Revenue
Code.
Section 5.    ACKNOWLEDGEMENTS.
As a condition to participation in the Plan, you hereby acknowledge each of the
following:


(a)    The severance benefits that may be provided to you under this Agreement
are subject to all of the terms of the Plan which is incorporated into and
becomes part of this Agreement, including but not limited to the reductions
under Section 3 of the Plan.
(b)    This Agreement and the Plan supersedes any severance benefit plan, policy
or practice previously maintained by the Company that may have been applicable
to you, including but not limited to any Participation Agreement previously
provided to you [and in particular the Participation Agreement under the Plan
executed by you on _________, 2013]. This Agreement and the Plan do not
supersede, replace or otherwise alter the PIIA.
(c)    You may not sell, transfer, or otherwise assign or pledge your right to
benefits under this Agreement and the Plan to either your creditors or to your
beneficiary, except to the extent permitted by the Plan Administrator if such
action would not result in adverse tax consequences under Section 409A.
To accept the terms of this Agreement and participate in the Plan, please sign
and date this Agreement in the space provided below and return it to
_____________________ no later than _________, ___.


19.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------






Chimerix, Inc.


By:     


Title: Chairman of the Board of Directors            




                            
[Eligible Officer]    Date






20.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------




ANNEX I


CHIMERIX, INC. OFFICER SEVERANCE BENEFIT PLAN5 






















































































    
5Attach copy of the Plan as most recently approved by the Board.




21.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------






EXHIBIT A
AGREEMENT AND RELEASE
This Agreement and Release (“Release”) is made and entered into by and between
___________________ (hereinafter “Employee”), and Chimerix, Inc., a Delaware
corporation (hereinafter the “Company”).
WHEREAS, Employee’s employment with the Company has terminated;
WHEREAS, Employee is eligible for certain benefits under a Participation
Agreement between Employee and the Company dated ___ (the “Participation
Agreement”) under the Chimerix, Inc. Officer Severance Benefit Plan (the
“Severance Plan”); and
WHEREAS,the parties desire to settle fully, finally, and on a confidential basis
all matters between them, including but not limited to the employment and
termination of Employee, without any admission of liability;
NOW, THEREFORE, in consideration of the premises and mutual promises contained
in this Release, and other valuable consideration to which Employee is not
otherwise entitled, the receipt and sufficiency of which are hereby
acknowledged, it is agreed by the parties as follows:
1.    Termination of Employment. Employee agrees that his employment with the
Company ended on ____________________ (the “Termination Date”). Employee will be
paid accrued but unused vacation on the Company’s next regular payroll date
after the Termination Date. Except as provided herein, all benefits cease as of
the Termination Date.
2.    Consideration. As a material inducement to and in consideration for
Employee entering into this Release, and subject to the terms and conditions of
this Release, the Severance Plan and the Participation Agreement, the Company
agrees as follows:
a.    The Company shall pay Employee the gross sum of up to
_______________________ Dollars ($XX,XXX) which represents the Cash Severance
Benefit set forth in Section [2(a)(1)] [2(b)(1)] of the Participation Agreement
subject to the terms and provisions (including the time and form of and
conditions required for full payment) of the Participation Agreement and the
Severance Plan.
b.    Provided Employee is eligible for, and timely elects, COBRA continuation
coverage, the Company will pay the full amount of COBRA premiums as set forth in
Section [2(a)(3)] [2(b)(3)] of the Participation Agreement for a period of up to
X total months, subject to the terms of the Participation Agreement and the
Plan.


1.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------





c.    Employee shall become vested in the stock options and equity compensation
awards shown on Exhibit A, pursuant to the terms of Section [2(a)(2)] [2(b)(2)]
of the Participation Agreement.
d.    [if CIC, add: Employee will be paid the gross amount of _________ ($XX) on
or before ______, in full satisfaction of Section 2(b)(1)(ii) of the
Participation Agreement.]
e.    Employee acknowledges that he/she is not eligible for the severance
benefits described in this Section 2 in the absence of his/her execution and
non-revocation of this Release.
3.
Rights Reserved. By executing this Release, Employee does not waive:

a.    Claims or rights Employee may have with respect to vested benefits
Employee has accrued under the Chimerix, Inc. 401(k) Profit Sharing Plan &
Trust;
b.    Claims or rights Employee may have with respect to the stock options and
equity compensation awards listed on Exhibit A;
c.    Claims or rights Employee may have which arise after the date Employee
signs this Release, including those under the Age Discrimination in Employment
Act;
d.    COBRA rights Employee may have under any group health plan pursuant to
Code Section 4980B;
e.    Rights Employee may have under the provisions of this Release; and
f.    Claims for indemnification under the Company’s bylaws or other corporate
governance documents.
4.No Other Entitlements. Except for the compensation, monies and benefits
expressly set forth in Section 2 and the rights reserved under Section 3,
Employee acknowledges that he is not entitled to any other compensation, monies
or benefits from the Company, including but not limited to compensation for
vacation or other time off, bonuses, commissions, expense reimbursements, or
other forms of compensation or benefits, repayments of debts, or reimbursements
of expenses.
5.General Release.
a.    By signing this Release, in consideration for the sums of money and
benefits Employee is eligible to receive under this Release, Employee, on behalf
of himself and his heirs, representatives, administrators, executors, successors
and assigns, hereby irrevocably and unconditionally releases, acquits, and
forever discharges to the fullest extent permitted by law, the Company and each
of its present and former divisions, parent companies, subsidiaries, affiliates,
predecessors, successors and assigns, and together with all present and former
benefit plans or policies, plan administrators, agents, directors, officers,
employees, owners,


2.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------





representatives and attorneys of all such entities or persons and all persons
acting by, through, under or in concert with any of them (collectively referred
to as the “Released Parties”), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorney’s fees and costs), of any nature whatsoever, known or
unknown, which Employee now has, has had, or may hereafter claim to have had
against each or any of the Released Parties resulting from or arising out of any
matter, act, omission, cause or event whatever that has previously occurred;
except that Employee does not waive or release rights reserved under Section 3
of this Release or rights or claims that cannot be lawfully waived. Employee
understands that by signing this Release and accepting the sums of money and
benefits described in this Release, Employee is waiving any right to pursue any
claim against any of the Released Parties for payments or benefits of any
kind(other than those expressly reserved in this Release), as well as claims for
back pay, severance pay, liquidated damages, compensatory damages, punitive
damages, or any other losses or other damages to Employee or Employee’s property
resulting from any claimed violation of local, state or federal law, including,
for example (but not limited to), claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, the Sarbanes-Oxley Act of 2002, the Retaliatory Employment
Discrimination Act, the Employee Retirement Income Security Act of 1974, The
Family Medical Leave Act, the Fair Labor Standards Act, the North Carolina Wage
and Hour Act, the North Carolina Retaliatory Employment Discrimination Act, the
Genetic Information Nondiscrimination Act, the North Carolina Equal Employment
Practices Act, the North Carolina Persons with Disabilities Protection Act, all
as amended, and claims under any other federal, state or local law pertaining to
Employee’s employment or the termination of his employment.
b.    This Release does not waive or interfere with any rights Employee may have
to file a charge of discrimination with a federal or state administrative
agency, provided, however, that Employee acknowledges and agrees that he is not
entitled to any personal recovery in any such agency proceeding.
c.    Employee acknowledges that this Release applies both to known and unknown
claims that may exist between Employee and the Released Parties as of the date
he signs this Release. Employee expressly waives and relinquishes all rights and
benefits which Employee may have under any state or federal statute or common
law principle that would otherwise limit the effect of this Release to claims
known or suspected prior to the date Employee signs this Release, and does so
understanding and acknowledging the significance and consequences of such
specific waiver. Employee acknowledges that the benefits provided by the Company
under Section 2 of this Release are discretionary in nature and not required of
the Company in the absence of this Release and Employee’s release of claims
herein, and constitute adequate consideration for the release.


3.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------





d.    Employee represents that, as of the date of execution of this Release, he
has not filed with any agency or court any complaint or lawsuit against any of
the Released Parties (as defined in Section 5 of this Release), and to the best
of his knowledge, has no claim, cause of action or rights of actions against the
Company arising out of or in any way connected with his employment with the
Company.
e.    Employee agrees that he will not seek or apply for re-employment with any
of the Released Parties and Employee waives any right to re-employment or
reinstatement with the Company or any other Released Party. Employee
acknowledges that it is the general policy of the Company and its subsidiaries
not to re-employ individuals with whom it has entered into separation agreements
of this nature.
6.No Admission of Liability or Wrongdoing. This Release will not be used or
construed by any person or entity as an admission of liability or finding that
Employee’s rights were in any way violated by any of the Released Parties, and
this Release may not be offered or received in evidence in any action or
proceeding as an admission of liability or wrongdoing on the part of the Company
or any other Released Party. Employee understands and agrees that the
consideration received herein is accepted by him as full and complete settlement
and compromise of any and all claims, asserted or unasserted, and the payment of
such consideration is not an admission of liability by the Company.
7.Confidentiality of Release. Employee shall keep the terms of this Release
strictly confidential and shall not disclose any information concerning the
terms of this Release or provide a copy of the same to anyone, except Employee’s
immediate family and legal and financial advisors, who shall be bound to
maintain the confidence of the terms of this Release. If required by law to
produce a copy of this Release or to make such disclosure, Employee shall give
the Company notice prior to such production or disclosure.
8.No Knowledge of Wrongdoing. Except as Reported. Employee represents and
promises that he has no knowledge of any violation of federal or state laws or
regulations except those, if any, which he has previously reported in writing to
the Company’s Corporate Counsel.
9.Post-Termination Obligations. All payments and benefits to Employee under
Section 2 of this Release shall be subject to Employee’s compliance with the
following provisions following the Termination Date:
a.    Assistance in Litigation. Employee shall, upon reasonable notice, furnish
such information and assistance to the Company as may reasonably be required by
the Company in connection with any litigation in which it is, or may become, a
party, and which arises out of facts and circumstances known to Employee. The
Company shall promptly reimburse Employee for his out-of-pocket expenses
incurred in connection with the fulfillment of his obligations under this
Section, provided that such expenses are incurred by Employee during his
lifetime and reimbursements are made no later than the end of the calendar year
following the calendar year in which the expense was incurred. The expenses
eligible for reimbursement under this paragraph shall not affect any expenses
eligible for reimbursement or in-kind benefits to be provided in any other year.
If Employee provides litigation assistance at the Company’s request


4.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------





after ___________, then the Company shall compensate Employee for the time spent
in providing assistance at an hourly rate of ___________ Dollars ($XXX) per
hour, paid within 30 days following the calendar quarter in which the assistance
was provided. Employee’s rights under this paragraph are not subject to
liquidation or exchange for any other benefit.
b.    Confidential Information. Employee remains bound by the obligations of the
Proprietary Information and Inventions Agreement that he executed with the
Company on _______ (the “PIIA”). In addition, Employee agrees that he will
promptly return and deliver to the Company all documents, data and other
materials and items in his possession, custody or control, wherever located,
that belong to the Company and/or contain or reflect Confidential Information,
including, but not limited to, any and all keys, credit cards, security cards,
computer software, disks, data, records, notebooks, correspondence, customer or
supplier lists, files, forms, supplies or other documents or materials, in any
form or format and including, but not limited to, any printed versions or copies
or other recordings of such documents or materials, that have been provided or
furnished to Employee by the Company or its affiliates, or have been obtained or
developed or used by Employee during the performance of Employee’s services for
the Company, or in connection with Employee’s services or any other activities
for the Company. Employee agrees that prior to responding to any valid subpoena,
court order or other legal process which would require disclosure of
Confidential Information encompassed by this paragraph, he shall give the
Company prior written notice of the subpoena, court order or other legal process
in sufficient time to afford the Company a reasonable opportunity to challenge
the subpoena, court order or other legal process.
c.    Noncompetition. Employee acknowledges that he remains bound by the
Non-Competition and Non-Solicitation provisions of Section 3 of the
Participation Agreement.
d.    Failure to Comply. In the event that Employee shall fail to comply with
any provision of this Section 9, and such failure shall continue for ten (10)
days following delivery of notice thereof by the Company to Employee, all rights
of Employee and any person claiming under or through him to payments and
benefits under parag raphs (a) through (c) of Section 2 of this Release shall
thereupon terminate and no person shall be entitled thereafter to receive any
such payments or benefits. In addition to the foregoing:
i.    The amount, if any, payable to Employee after the Termination Date under
Section 2 shall be reduced, but not below zero, by the amount of any
remuneration for personal services earned by or payable to Employee by a
business that is in competition with the Company within the Territory.


5.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------





ii.    In the event of a breach or threatened breach by Employee of the
provisions of this Section, the Company shall have and may exercise any and all
other rights and remedies available to the Company at law or otherwise,
including but not limited to obtaining an injunction from a court of competent
jurisdiction enjoining and restraining Employee from committing such violation,
and Employee hereby consents to the issuance of such injunction.
10.Non-Disparagement. Employee agrees not to disparage the Company, including,
without limitation, making disparaging comments about the Company or releasing
or causing to be released information for the purpose of discrediting the
Company. The Company agrees to instruct its officers and directors not to
disparage Employee, including, without limitation, making disparaging comments
about Employee or releasing or causing to be released information for the
purpose of discrediting Employee.
11.Section 409A Compliance. To the extent applicable, the parties hereto intend
that the Severance Plan and this Release be exempt from, or if an exemption is
not available, comply with Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”).The parties hereby agree that this
Release shall at all times be construed in a manner to be exempt from, or if an
exemption is not available, to comply with, Section 409A. The parties also agree
that in no event shall any payment required to be made pursuant to this Release
that is considered deferred compensation within the meaning of Section 409A and
is not otherwise exempt from the provision thereof be accelerated in violation
of Section 409A. The parties further agree that any payment paid in connection
with this Release pursuant to the Participation Agreement and Severance Planwill
be paid in accordance with the provisions of Section 5 of the Severance Plan.
12.Taxes. The Company does not represent or guarantee that any particular
federal or state income, payroll or other tax treatment will result from this
Agreement or the compensation or benefits payable pursuant to this Agreement.
Executive is solely responsible for the proper tax reporting and timely payment
of any income tax or interest for which he is liable as a result of this
Agreement and the compensation or benefits payable pursuant to this Agreement.
13.No Attachment. No right to receive payments under this Agreement shall be
subject to set off, offset, anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
14.ADEA Acknowledgements. Employee acknowledges the following:
a.    Employee has been advised by the Company that this Release affects
important rights, and includes a release of any and all claims arising out of
any alleged violation of Employee’s rights related to his employment with the
Company or any of its predecessors, including, but not limited to, any and all
claims Employee may have under the Age Discrimination in Employment Act of 1967,
as amended, 29 U.S.C. § 621, et seq. Because this Release affects important
rights, Employee has been and is hereby advised in writing to consult


6.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------





with an attorney prior to executing this Release;
b.    Employee is advised that he has twenty one (21) days to consider this
Release and Employee may take as much of that time as he wishes before signing.
If Employee decides to accept the benefits offered herein, he must sign this
Release and return it to _______________ at Chimerix, Inc.,2505 Meridian
Parkway, Suite 340, Durham NC 27713 before the expiration of the twenty-one (21)
days. By signing below, Employee acknowledges that he received this Release on
__________________________; and
c.    Employee is advised that, if he signs this Release, he will have a period
of seven (7) days from the date of his acceptance to change his mind and revoke
this Release. If Employee decides to revoke this Release, then he should deliver
written notice to ______________ at Chimerix, Inc. within such 7-day period.
None of the terms and conditions contained herein will be enforceable by the
parties hereto until the expiration of this 7-day period, and this Release will
not become effective until such 7-day period has passed without Employee’s
revocation of it.
15.Miscellaneous This Release shall be binding upon and inure to the benefit of
Employee, his assigns, heirs, executors, administrators, representatives, as
well as the predecessors, successors, purchasers and assigns of the Company.
Employee may not assign any of his rights or delegate any of his duties under
this Release. Except as preempted by federal law, this Release shall be governed
by and construed in accordance with the laws of the State of North Carolina,
without reference to its conflict of law provision. Any number of counterparts
of this Release may be signed and delivered, each of which shall be considered
an original and all of which, together, shall constitute one and the same
instrument.
16.Entire Agreement. This Release, with attachments, the PIIA, the Participation
Agreement and the Severance Plan comprise the entire agreement and understanding
of the parties with respect to the subject matter, specifically including but
not limited to any terms and conditions of employment or the termination of
employment, and there are no agreements or understandings other than those
contained herein. Further, this Release is intended to be a binding contract
among the parties hereto and shall not be modified, except by writing signed by
both Employee and the Company. The provisions of this Release shall be deemed
severable, and the invalidity or unenforceability of any provision (or part
thereof) of this Release shall in no way affect the validity or enforceability
of any other provisions (or remaining part thereof).
EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS CAREFULLY READ AND FULLY
UNDERSTANDS ALL THE PROVISIONS OF THIS RELEASE. EMPLOYEE ACKNOWLEDGES THAT
EMPLOYEE HAS NOT RELIED UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL,
WHICH IS NOT SET FORTH IN THIS DOCUMENT. EMPLOYEE FURTHER ACKNOWLEDGES THAT
EMPLOYEE IS ENTERING INTO THIS RELEASE VOLUNTARILY AND OF EMPLOYEE’S OWN FREE
WILL, WITHOUT ANY COERCION FROM ANY PERSON, INCLUDING THE COMPANY OR ANY OF ITS
REPRESENTATIVES. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE FULLY AND COMPLETELY
UNDERSTANDS THE TERMS AND CONDITIONS OF THIS RELEASE AND HAS VOLUNTARILY AND
KNOWINGLY


7.
 
  
  
  
  
  
  
50806637 v8
 

--------------------------------------------------------------------------------





AGREED TO SUCH TERMS AND CONDITIONS, INCLUDING ALL RELEASES OF CLAIMS EMPLOYEE
MAY HAVE AGAINST THE COMPANY OR ANY OF THE RELEASED PARTIES, IN EXCHANGE FOR
VALUABLE CONSIDERATION THAT EMPLOYEE IS NOT OTHERWISE ENTITLED TO RECEIVE.
IN WITNESS WHEREOF, the parties have executed this Release on this the _____ day
of


____________, 201___.


EMPLOYEE:
                        
CHIMERIX, INC.
By:                        
Name:                        
Title:                        






8.
 
  
  
  
  
  
  
50806637 v8
 